Case: 15-13592   Date Filed: 02/11/2016   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-13592
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 2:15-cv-00457-AKK


LESLIE WAYNE HILL,

                                              Plaintiff - Appellant,

versus

MIKE HALE, Sheriff,
JACOB REACH, Lieutenant,
JASON ORR, WVTM-TV LLC,

                                              Defendants - Appellees.



                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                            (February 11, 2016)

Before JORDAN, JULIE CARNES and BLACK, Circuit Judges.

PER CURIAM:
                Case: 15-13592       Date Filed: 02/11/2016       Page: 2 of 3


       Leslie Hill appeals the district court’s dismissal of his federal claims brought

under 42 U.S.C. § 1983 against Mike Hale, Jason Orr, and Jacob Reach, of the

Jefferson County Sheriff’s Department. Hill argues the defendants violated his

right to procedural due process when they erroneously identified him as a sex

offender, issued warrants against him under Alabama’s Sex Offender Registration

and Notification Act, and publicized his alleged sex-offender status in a television

news segment. The district court dismissed these claims on immunity grounds.

Upon review, we affirm. 1

       The defendants are state officials for sovereign-immunity purposes. See

Carr v. City of Florence, 916 F.2d 1521, 1525 (11th Cir. 1990). “A state official

may not be sued in his official capacity unless the state has waived its Eleventh

Amendment immunity . . . or Congress has abrogated the state’s immunity.”

Lancaster v. Monroe County, Ala., 116 F.3d 1419, 1429 (11th Cir. 1997) (internal

citations omitted). Neither exception applies in this case. The district court

therefore did not err in dismissing suit against the defendants in their official

capacities.

       Moreover, qualified immunity limits suit against state officials in their

individual capacities. A plaintiff alleging a constitutional violation under § 1983

can only overcome qualified immunity if “(1) the defendant violated a

       1
          We review de novo the dismissal of a complaint pursuant to Fed. R. Civ. P. 12(b)(6).
Davila v. Delta Air Lines, Inc., 326 F.3d 1183, 1185 (11th Cir. 2003).
                                               2
                Case: 15-13592       Date Filed: 02/11/2016      Page: 3 of 3


constitutional right, and (2) this right was clearly established at the time of the

alleged violation.” Holloman ex rel. Holloman v. Harland, 370 F.3d 1252, 1264

(11th Cir. 2004).

       Here, even assuming a due process violation exists, the violation alleged is

not “clearly established.” Reputational injury alone is insufficient to invoke the

due process clause. Smith ex rel. Smith v. Siegelman, 322 F.3d 1290, 1296 (11th

Cir. 2003). Plaintiffs alleging defamation must also allege a “plus” factor, the

deprivation of a “previously recognized property or liberty interest.” Id. at 1297-

98. Hill argues that erroneously-issued warrants establish such a “plus” factor, but

he cites no authority for the proposition that the mere issuance of a warrant—

absent arrest or prosecution2—amounts to a deprivation of property or liberty. The

district court therefore did not err in dismissing suit against the defendants in their

individual capacities.

       AFFIRMED.




       2
         See Wilson v. Russo, 212 F.3d 781, 786-87 (3d Cir. 2000) (“[A] plaintiff may succeed in
a § 1983 action for false arrest made pursuant to a warrant if the plaintiff shows, by a
preponderance of the evidence: (1) that the police officer knowingly and deliberately, or with a
reckless disregard for the truth, made false statements or omissions that create a falsehood in
applying for a warrant; and (2) that such statements or omissions are material, or necessary, to
the finding of probable cause.”). Here, the warrants at issue were never enforced. The Sheriff’s
Department withdrew them just two weeks after they were issued.
                                               3